DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (para[0003],[0004],[0023] of the instant application; AAPA, hereinafter) in view of Itoh (US 2014/0174585 A1) and Li (US 6,398,190 B1).
Regarding claim 4, AAPA discloses a cable (para[0003],[0023], “cable is a conventional item and, as such, typically includes a plurality of conductive wires encapsulated within a plastic jacket”) to be inserted into a longitudinally extending underground conduit (para[0003]). However, AAPA does not explicitly disclose a use of a longitudinally extending sheet of material having a coefficient of friction less than that of the cable and a single bonding member for the sheet. AAPA discloses that the cable, particularly because of its plastic jacket, provides a great deal of friction (para[0003]). 
Itoh (‘585) teaches a use of a device to be inserted into an opening and routed over paths (para[0004]) comprising a cable 12 (para[0023]), a longitudinally extending sheet 10 (para[0023]) of material made of woven monofilament and multifilament yarn or polyester (para[0023]), and a single bonding member (para[0024], “a hook and loop mechanism”) extending longitudinally along each edge 28,30 (para[0024]) of said sheet 10, said boning members being attached to each other such that said sheet 10 is wrapped around the cable 12 without being attached to the cable 12 (fig1). 
Li (‘190) teaches that a sheet made of woven or polyester has low friction (abstract) can be used with a cable to be inserted into a longitudinally extending underground conduit, where the sheet reduces the amount of friction and eliminate the need for lubricants during drawing a cable assembly through the conduit (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify AAPA to use a longitudinally extending sheet of material having less coefficient of friction that that of a cable, as taught by Itoh and Li, for the purpose of providing a protection for a cable (Itoh) and also reducing the amount of friction to eliminate the need for lubricants during drawing a cable assembly through the conduit (Li). 
Regarding claim 5, AAPA discloses a cable (para[0003],[0023], “cable is a conventional item and, as such, typically includes a plurality of conductive wires encapsulated within a plastic jacket”) to be inserted into a longitudinally extending underground conduit (para[0003]). However, AAPA does not explicitly disclose a use of a longitudinally extending sheet of material having a coefficient of friction less than that of the cable and a single bonding member for the sheet. AAPA discloses that the cable, particularly because of its plastic jacket, provides a great deal of friction (para[0003]). 
Itoh (‘585) teaches a use of a device to be inserted into an opening and routed over paths (para[0004]) comprising a cable 12 (para[0023]), a longitudinally extending sheet 10 (para[0023]) of material made of woven monofilament and multifilament yarn or polyester (para[0023]), and a single bonding member (para[0024], “a hook and loop mechanism”) extending longitudinally along each edge 28,30 (para[0024]) of said sheet 10, said boning members being attached to each other such that said sheet 10 is wrapped around the cable 12 without being attached to the cable 12 (fig1), wherein said bonding member (“a hook and loop mechanism”, para[0024]) on one edge of the edges 28,30 is only on one surface of the opposed surfaces of said sheet 10 (fig1, para[0024]), and said bonding member on the other edge of the edges 28,30 of said sheet 10 is only on the other surface of the opposed surfaces of said sheet 10 opposite to said one surface (para[0024], fig1). 
Li (‘190) teaches that a sheet made of woven or polyester has low friction (abstract) can be used with a cable to be inserted into a longitudinally extending underground conduit, where the sheet reduces the amount of friction and eliminate the need for lubricants during drawing a cable assembly through the conduit (abstract).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify AAPA to use a longitudinally extending sheet of material having less coefficient of friction that that of a cable, as taught by Itoh and Li, for the purpose of providing a protection for a cable (Itoh) and also reducing the amount of friction to eliminate the need for lubricants during drawing a cable assembly through the conduit (Li). 
Regarding claim 6¸ the combination of AAPA and Itoh teaches the device of claim 5 wherein said bonding member (Itoh) on said one edge is a hook member and said bonding member on said other edge is a loop member (Itoh, para[0024], “a hook and loop mechanism”).
Regarding claim 7, the combination of AAPA and Itoh teaches the device of claim 4, wherein said sheet (Itoh) is made of a pliant material (Itoh, para[0023]).
Regarding claim 8, the combination of AAPA and Itoh teaches the device of claim 7, wherein said sheet (Itoh) is made of a fabric material (Itoh, para[0023]).

Response to Arguments
Applicant’s arguments, filed 7/25/2022, with respect to the rejection(s) of claim(s) 4-5 under 35 U.S.C. 103 about using a bonding member on Li’s sheet have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant Admitted Prior Art (para[0003],[0004],[0023] of the instant application; AAPA, hereinafter) in view of Itoh (US 2014/0174585 A1) and Li (US 6,398,190 B1).
Conclusion

The instant Office Action is being made Non-Final in order to afford Applicant(s) the opportunity to review the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723